ENB FINANCIAL CORP Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADDED BY SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of ENB Financial Corp (the "Corporation") for the period ended September 30, 2010, as filed with the Securities and Exchange Commission (the "Report"), I, Aaron L. Groff, Jr., Chairman of the Board, President and CEO, of the Corporation, certify, pursuant to 18 U.S.C. Section 1350, as added by Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. To my knowledge, the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation as of and for the period covered by the Report. Date:November 12, 2010 By: /s/Aaron L. Groff, Jr. Aaron L. Groff, Jr. Chairman of the Board, President and CEO 55
